Exhibit 10.1

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED.

SIXTH AMENDMENT TO THE MASTER PRIVATE LABEL FINANCING AGREEMENT

THIS SIXTH AMENDMENT TO THE MASTER PRIVATE LABEL FINANCING AGREEMENT (this
“Sixth Amendment”) is made as of the 28th day of June, 2019, by and between
Santander Consumer USA Inc. (“SCUSA”) and FCA US LLC (formerly known as Chrysler
Group LLC) (“FCA US” or “Chrysler”).

WITNESSETH

WHEREAS, SCUSA and FCA US entered into that certain Master Private Label
Financing Agreement, dated as of February 6, 2013, as amended by the First
Amendment to the Master Private Label Financing Agreement, dated as of
February 12, 2014, the Second Amendment to the Master Private Label Financing
Agreement, dated as of October 2, 2014, the Third Amendment to the Master
Private Label Financing Agreement, dated as of June 15, 2016, the Fourth
Amendment to the Master Private Label Financing Agreement, dated as of
July 1, 2016 and the Fifth Amendment to the Master Private Label Financing
Agreement, dated as of July 2, 2018 (the Master Private Label Financing
Agreement, as so amended, the “Agreement”); and

WHEREAS, SCUSA and FCA US desire to amend the Agreement on the terms and
conditions hereinafter set forth.

Understands NOW, THEREFORE, in consideration of the mutual agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, SCUSA and FCA US agree
as follows:

 

  1.

The following defined terms are hereby amended and restated in their entirety or
added in their entirety in appropriate alphabetical order, in each case to
Section 1.01 of the ‘Agreement to read as follows:

“Annual Measuring Period” means a 365-day period beginning on May 1st of any
given year.

“IntelliScore” means the standard business credit scoring system created by
Experian and commonly used by business credit agencies in the United States,
together with any successor or replacement system mutually agreed by SCUSA and
Chrysler.

“Market Benchmark” (Section 1.01(qq)) is deleted in its entirety from the
Agreement and all references and obligations attendant therewith to Market
Benchmark in the Agreement are deleted.



--------------------------------------------------------------------------------

“New Chrysler Vehicle” a motor vehicle sold under the Chrysler Marks and
distributed through Dealers that has not been previously sold or for which title
has not been previously issued.

“Penetration Rate” is Market Share (as reported by JD Power or another mutually
acceptable third party) computed by dividing the number of New Chrysler Vehicles
for which SCUSA provided the Consumer Financing, for an Annual Measuring Period,
by the total New Chrysler Vehicles for which Consumer Financing was provided to
a Consumer, for the same Annual Measuring Period.

“Residual Value Losses” are determined as the amount by which all gross proceeds
received by SCUSA (including, but not limited to, any (i) purchase fees,
(ii) cash payments on account of excess mileage or excess wear and tear caused
by leaseholders to their leased vehicles in excess of the contractually
permitted mileage or ordinary wear and tear and (iii) insurance proceeds as a
result of any collision or other loss with respect to any leased vehicle)
related to the disposition of vehicles financed under the Financing Services
provided by SCUSA are less than the estimated residual value (contract residual
less Chrysler’s residual enhancement subvention, if any); and “Residual Value
Gains” are determined as the amount by which all gross proceeds received by
SCUSA (including, but not limited to, any (i) purchase fees, (ii) cash payments
on account of excess mileage or excess wear and tear caused by leaseholders to
their leased vehicles in excess of the contractually permitted mileage or
ordinary wear and tear and (iii) insurance proceeds as a result of any collision
or other loss with respect to any leased vehicle) related to the disposition of
vehicles financed under the Financing Services provided by SCUSA are greater
than the estimated residual value (contract residual less Chrysler’s residual
enhancement subvention, if any).

“SCUSA Credit Tiers” means [REDACTED].

 

  2.

Section 4.08(c) of the Agreement is hereby amended by replacing “Coordinating
Committee” with “Steering Committee.”

 

  3.

Section 4.13 of the Agreement is hereby amended and restated as follows:

“Provided that Chrysler treats SCUSA in a manner consistent with Comparable
OEM’s treatment of their captive finance providers (“Treatment Parameters”), as
defined below, SCUSA shall comply with the key performance metrics set forth in
Schedule 4.13 (“Key Performance Metrics”), including the minimum retail and
lease Penetration Rates set forth therein. No later than 60 days following the
end of each calendar quarter, SCUSA will provide Chrysler with reporting
sufficient for Chrysler to determine SCUSA’s lease and retail Penetration Rates
during the immediately preceding calendar quarter. Any failure by SCUSA to meet
any of the Key Performance Metrics at the at the end of any Annual Measuring
Period pursuant to Schedule 4.13 shall be submitted to the Steering Committee
and the Steering Committee shall agree on a cure period within which SCUSA shall
cure



--------------------------------------------------------------------------------

its failure to meet the Key Performance Metrics. Any dispute related to the Key
Performance Metrics shall be addressed pursuant to Section 14.09 of the
Agreement. As used herein “Treatment Parameters” means: [REDACTED].”

 

  4.

Schedule 4.13 of the Agreement is hereby amended and restated in its entirety as
set forth in Attachment 4.13 to this Sixth Amendment.

 

  5.

Section 6.01(a) of the Agreement is hereby amended and replaced by the
following:

“(a) Chrysler will provide that [REDACTED] subvented unit Lease volume (“Lease
Volume Threshold”) and [REDACTED] subvented unit Retail volume (“Retail Volume
Threshold”) is financed through the private label services provided under this
Agreement (the “Level of Exclusivity”) in accordance with the Treatment
Parameters set forth in this Agreement.”

 

  6.

Section 6.01(d) of the Agreement is hereby deleted in its entirety.

 

  7.

Section 6.01(e) is hereby added to the Agreement as follows:

“(e) No later than 60 days following the end of each calendar quarter, Chrysler
will provide SCUSA with reporting sufficient for SCUSA to determine the Level of
Exclusivity provided by Chrysler to SCUSA during [REDACTED]. Any failure by
Chrysler to meet the Level of Exclusivity measured at the end of any [REDACTED]
shall be submitted to the Steering Committee and the Steering Committee shall
agree on a cure period for which Chrysler shall cure its failure to meet the
Level of Exclusivity. Any dispute related to the Level of Exclusivity shall be
addressed pursuant to Section 14.09 of this Agreement.”

 

  8.

Section 6.02 of the Agreement is hereby deleted in its entirety.

 

  9.

Section 6.03 of the Agreement is hereby amended to remove reference to
Section 6.02 (which has been deleted, as set forth above).

 

  10.

Section 6.05(a)(i) of the Agreement is hereby amended and restated in its
entirety as follows:

“Except as otherwise provided in this Agreement, [REDACTED];”



--------------------------------------------------------------------------------

  11.

Section 7.02(f) and (g) of the Agreement are hereby amended and restated in
their entirety to read as follows:

“(f) For the avoidance of doubt, the risk sharing provisions of this Article VII
shall apply to Residual Value Losses and Residual Value Gains on all new lease
vehicles financed under the Agreement, regardless of whether such leases
(i) reach the maturity of their originally-contracted full term or are
terminated prior thereto or (ii) are terminated prior to or after the
termination of the Agreement.

(g) The parties expressly agree that the risk-sharing described in this Article
VII and included as part of the Residual Value Losses Calculation and Residual
Value Gains Calculation shall apply notwithstanding the fact that a lease
financed under this Agreement reaches maturity following the termination of this
Agreement, and that all of the relevant provisions of this Agreement shall
survive with respect to any such lease until such lease reaches maturity (and
such reasonable time afterward as is required for the parties to comply with
their obligations under the Agreement with respect to such lease, including with
respect to the risk-sharing provisions described in this Article VII).”

 

  12.

Section 8.02(c) of the Agreement is hereby amended and restated in its entirety
to read as follows:

“(c)    Effective as of April 1, 2019, SCUSA may exclude from the revenue
sharing requirements of Section 8.02(a) the following: [REDACTED].

 

  13.

Section 10.02(c) of the Agreement is hereby amended and restated in its entirety
to read as follows:

“(c)    The provisions of Section 10.02, Article X, Section 12.02,
Section 12.03, Section 12.04, and Section 12.05 shall survive expiration or
termination of this Agreement and remain in force and in effect following such
expiration or termination as required by Law or to effectuate the termination
obligations of this Agreement. Section 7.02(g) and all related provisions of the
Agreement, to the extent necessary in connection with survival and
implementation of Section 7.02(g), shall survive expiration or termination of
this Agreement as set forth in such section.”

 

  14.

Section 12.02 of the Agreement is hereby amended to add the following:

“In addition to any confidentiality obligations of the Parties under the
existing Confidentiality Agreement, each Party agrees that it shall maintain
confidential and, without the prior written consent of the disclosing party, not
disclose the Confidential Information to any third party or use it for any
purpose other than for the specific purpose for which such Confidential
Information has been disclosed to the receiving party, at any time during the
term of this Agreement and thereafter. Notwithstanding the preceding sentence,
either Party may disclose Confidential Information of the other (a) to its
Subsidiaries and Representatives that need to know such Confidential Information
in connection with or to facilitate one or both Parties’ performance of this
Agreement, or (b) as required to comply with



--------------------------------------------------------------------------------

applicable Law (including, for the avoidance of doubt, any regulation, rule,
order or other similar requirement of any governmental, regulatory or
supervisory agency, or any stock exchange) or court order; provided that if a
Party is required to make such disclosure of the other Party’s Confidential
Information pursuant to the foregoing clause (b), it will give reasonable
advance notice to the other Party of such disclosure and will use its reasonable
best efforts to secure confidential treatment of such Confidential Information
in consultation with the other Party prior to its disclosure and disclose only
the minimum necessary to comply with such requirements. For the avoidance of
doubt, any information provided by one Party to the other Party in connection
with Sections 4.13 and 6.01(e) of this Agreement shall constitute Confidential
Information.”

 

  15.

Section 13.05(e) is hereby added to the Agreement in its entirety to read as
follows:

“(e) At SCUSA’s request, Chrysler shall promptly provide to SCUSA, to the extent
in Chrysler’s possession, the most recently prepared annual consolidated
financial statements (in such form as is available) of Chrysler and its
subsidiaries (which, for the avoidance of doubt, may be unaudited).”

 

  16.

Sections 14.09(c), (d) and (e) of the Agreement are hereby amended and restated
in their entirety to read as follows:

“(c) If the Steering Committee is unable to resolve any such Dispute at the next
scheduled Steering Committee meeting, the Dispute will immediately be escalated
to lead members of the Steering Committee for each party, or their designees for
the particular matter, for resolution.

(d) Any Dispute that is not resolved by the lead members of the Steering
Committee for each party (or their designees for the particular matter) within
30 days of submission to them will immediately be escalated to the Chief
Executive Officer of SCUSA and the Chief Executive Officer of Chrysler.

(e) If a Dispute is not resolved within 60 days of the date of escalation to
Chief Executive Officer of SCUSA and the Chief Executive Officer of Chrysler,
the parties agree in good faith to try to settle the Dispute by mediation
administered by the American Arbitration Association under its Commercial
Mediation Rules, before resorting to litigation or any other dispute resolution
mechanism.”

 

  17.

Effective immediately upon the execution this Sixth Amendment by the parties
hereto, and without any required action by any party, the Tolling Agreement (the
“Tolling Agreement”) between FCA US and SCUSA, dated as of July 11, 2018, shall
be immediately and automatically terminated.

 

  18.

Concurrent with the execution of this Sixth Amendment, SCUSA shall pay to
Chrysler a, one-time, non-refundable, non-contingent, cash payment of
$60,000,000 (the “Cash Payment”), payable in U.S. dollars in immediately
available funds. FCA US shall be responsible for any and all taxes due on the
Cash Payment.



--------------------------------------------------------------------------------

  19.

Chrysler and SCUSA hereby IRREVOCABLY and UNCONDITIONALLY RELEASE AND DISCHARGE
each other, from all claims, controversies, demands, liabilities, losses, debts,
obligations, promises, acts, agreements, rights of contribution and/or
indemnification, damages, expenses, judgments, and causes of action of any
nature whatsoever, at law or in equity (“Claims”), whether known or unknown,
from the beginning of time through the date hereof, in each case to the extent
such Claims arise from or relate to the Agreement or any agreement referenced in
the Agreement. This release shall not apply to payments due under the Parties’
ordinary course of business under the Agreement.

 

  20.

Except as hereby amended, the Agreement and all its terms shall remain unchanged
and in full force and effect. In the event of any conflict between the terms and
conditions of the Agreement and the terms and conditions of this Sixth
Amendment, this Sixth Amendment shall control. The execution, delivery and
effectiveness of this Sixth Amendment shall not operate as a waiver of any
right, power or remedy of SCUSA or FCA US under the Agreement or any other
ancillary agreement thereto.

 

  21.

Upon the effectiveness of this Sixth Amendment, each reference in the Agreement
to this “Agreement”, “hereunder”, “hereof”, “herein” or words of like import
shall mean and be a reference to the Agreement as amended by this Sixth
Amendment.

 

  22.

The terms of the Agreement shall apply to the terms and provisions of this Sixth
Amendment mutatis mutandis.

 

  23.

This Sixth Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. All signatures of the parties to this Agreement may be
transmitted by facsimile, and such facsimile will, for all purposes, be deemed
to be the original signature of such party whose signature it reproduces, and
will be binding upon such party.

 

  24.

Any capitalized terms not defined herein will be given the meanings assigned to
them in the Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment as of
the day and year first written above.

 

SANTANDER CONSUMER USA INC. By:  

/s/ Christopher K. Pfirrman

Name:   Christopher K. Pfirrman Title:   Chief Legal Officer FCA US LLC By:  

/s/ Joao Eduardo Laranjo

Name:   Joao Eduardo Laranjo Title:   Chief Financial Officer, North America



--------------------------------------------------------------------------------

ATTACHMENT 4.13

Key Performance Metrics

SCUSA’s minimum Penetration Rate shall be:

 

     Year 6     Year 7     Year 8     Year 9     Year 10  

Retail

     [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ]    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Lease

     [REDACTED ]      [REDACTED ]      [REDACTED ]      [REDACTED ]     
[REDACTED ] 